Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 101 rejections
Claims 1-20 appear to recite a computer program only of the control unit.  MPEP 2106 clearly states that a computer program per se is directed to non-statutory subject matter. Please use the following language to overcome this rejection: in apparatus independent claims 1, 9, please use “A non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, perform the steps comprising”; and in method independent claim 14, lines 1-2, after “a power plant,”, please replace the phrase “the method comprising” by  “the method operating a non-transitory computer-readable medium with instructions stored thereon, that when executed by a processor, perform the steps comprising”.  Please note paragraphs 66-71 of this application that clearly requires a computer readable medium.
Note the bold-underlined texts of the following MPEP 2106.03: 
Non-limiting examples of claims that are not directed to any of the statutory categories include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. 

35 USC 112(a) rejections
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It’s unclear what conditions the second parameter refers to.  Paragraphs 54-55 simply states that the time delay parameter P2 to have a target load increase rate, but not clear what type of parameter.  Please explain.
35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9, 13, 14, 18-19, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2019/0271464 (Huang).
Regarding independent claims 1, 9, 14, Huang discloses an apparatus for optimizing control parameters of a power plant comprising: a model generator configured to configure a forecast model comprising a process model and a control model (note the estimator module 312 in figure 3A which is a forecast model; figure 5 shows details of the estimator module 312 having a process model (502, 506) and control model (504, 508, 510)); a model corrector configured to correct a first parameter of the process model through operation data of a real power plant (note the model corrector module 414 in figure 4B, several parameters including flowrate, pressure, temperature can be input, then determine raw measurements from real power plant, then correcting and assigning an identity, then make correction in corrector module 314 in figure 6); and a tuner configured to tune a second parameter, which is a parameter related to a time delay of the forecast model, so as to have a target load increase rate  (note slow rate sampled readings 110 and steam quality sensor 140 that are allowed to have some time delay to improve the steam quality by steam quality sensor 140, note paragraph 91; figure 3B shows the steps of tuning the steam quality which is related to time delay as claimed; also note paragraphs 94-108 for steam quality input, sensor and tuning).
Regarding method claim 14, the operating steps of method claim 14 is equivalent with the functions of the control steps in the control unit of the system.
Regarding claims 5-6, 13, 18-19, figure 4B clearly shows various input variables with set (target) value, several functions are related to the second parameter including flowrate, pressure, temperature; control steps 430, then 356 in figure 3B corrects the difference to be minimum.  
Regarding claims 6, 19, since the steam quality is related to time delay as noted above, several parameters are related to steam quality including temperatures, pressures etc.  
35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7-8, 10-12, 15-17, 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2019/0271464 (Huang).  Huang discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose different types of model correctors, and/or different types of parameters.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing model correctors and/or parameters in these claims involves only substitute of equivalents doing the same thing, or the result of “routine optimization”.  Since Huang clearly discloses the same control system for steam power plant, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific model correctors and/or parameters as claimed in Huang for the purpose of achieving equivalent power output based on the elected model correctors/parameters.  
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oguchi, Rodionov, and Drees disclose steam power plants having control systems with model correctors for correcting several parameters.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/2/2022